DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/988146 filed on 06/01/2020.  Claims 1-19 are currently pending and have been examined.

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-9 (Group I) are drawn to a method for providing assistance to patients with communication and memory impairment, the method comprising: creating, by a relationship engine, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquiring in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; matching the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; comparing the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompting the patient to perform at least one predetermined action in response to identifying the at least one discrepancy, which is within the four statutory categories (i.e. process).  Claims 11-19 (Group II) are drawn to an assistance providing device for patients with communication and memory impairment, the device comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: create, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquire in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; match the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; compare the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompt the patient to perform at least one predetermined action in response to identifying the at least one discrepancy, which is within the four statutory categories (i.e. apparatus).

Claims 1-9 (Group I) involve abstract steps, outlined in bold, of a method for providing assistance to patients with communication and memory impairment, the method comprising: creating, by a relationship engine, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquiring in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; matching the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; comparing the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompting the patient to perform at least one predetermined action in response to identifying the at least one discrepancy.  Claims 11-19 (Group I) involve abstract steps, outlined in bold, of an assistance providing device for patients with communication and memory impairment, the device comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: create, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquire in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; match the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; compare the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompt the patient to perform at least one predetermined action in response to identifying the at least one discrepancy.  These steps can be characterized as directed to the abstract idea of prompting a patient to perform a predetermined action in response to identifying a discrepancy between different sets of information corresponding to events associated with the patient, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves interacting with a patient to perform an action based on a comparison of event information.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, identified in italics for Claims 1-9 (Group I) involve a method for providing assistance to patients with communication and memory impairment, the method comprising: creating, by a relationship engine, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquiring in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; matching the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; comparing the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompting the patient to perform at least one predetermined action in response to identifying the at least one discrepancy, and for Claims 11-19 (Group I) involve an assistance providing device for patients with communication and memory impairment, the device comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: create, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events; acquire in real-time, via at least one of a plurality of sensors, a second set of information associated with the patient; match the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements; compare the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy; and prompt the patient to perform at least one predetermined action in response to identifying the at least one discrepancy, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely prompting a patient to perform a predetermined action in response to identifying a discrepancy between different sets of information corresponding to events associated with the patient using general purpose computing components such as a relationship engine, database, sensors, processor, and memory;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a prompt from a discrepancy and sends it to the patient;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention generates a prompt tailored to the user and provides it to the user utilizing a generic computer; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a relationship engine, database, sensors, processor, and memory;
Limiting the abstract idea to patient data, because limiting application of the abstract idea to patient data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects sets of information corresponding to patient events to determine a discrepancy in a comparison of different sets of information;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides a prompt to a patient to perform a predetermined action.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient data;
Abstract activities previously known to the industry: 
The Specification expressly discloses that the additional elements are conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. relationship engine, database, sensors, processor, and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. accessing data, generating normalized data, associating data with user, assigning processing state, aggregating data into category, presenting data) that are abstract activities previously known to the pertinent industry (i.e. patient data processing):

[025] Examples of the assistance providing device 102 may include, but are
not limited to a smartphone, a mobile phone, a smart watch, smart-band, a smart
wearable, or the like. The assistance providing device 102 may include a memory 104,
a processor 106, and a display 108. The display 108 may further include a user
interface 110. A user, the patient or an administrator may interact with the assistance
providing device 102 and vice versa through the display 108. By way of an example,
the display 1 08 may be used to display results of analysis performed by the assistance
providing device 102, to the user. By way of another example, the user interface 110
may be used by the user to provide inputs to the assistance providing device 102.
Thus, for example, in some embodiments, the assistance providing device 102 may
ingest information such as a video data, an audio data, and an image data associated
with the patient and one or more selected options provided by the
user/patient/administrator via the user interface 110. Further, for example, in some
embodiments, the assistance providing device 102 may render results to the
user/administrator via the user interface 110. In some embodiments, the
user/administrator may provide inputs to the assistance providing device 102 via the
user interface 110.

[027] The memory 104 may also store various data (e.g. a video data, an audio
data, and an image data associated with the patient, a plurality of events, an image of
an object, details associated with the object, time details, relation with a person, details
of a person, an audio sound, a location, a name of the location, a video, and a phone
number etc.) that may be captured, processed, and/or required by the assistance
providing device 102. The memory 104 may be a non-volatile memory (e.g., flash
memory, Read Only Memory (ROM), Programmable ROM (PROM), Erasable PROM
(EPROM), Electrically EPROM (EEPROM) memory, etc.) or a volatile memory (e.g.,
Dynamic Random Access Memory (DRAM), Static Random-Access memory (SRAM),
etc.)

[028] Further, the assistance providing device 102 may interact with a server
112 or input devices 116 via a communication network 118 for sending and receiving
various data. The communication network 118, for example, may be any wired or
wireless communication network and the examples may include, but may be not
limited to, the Internet, Wireless Local Area Network (WLAN), Wi-Fi, Long Term
Evolution (L TE), Worldwide Interoperability for Microwave Access (WiMAX), and
General Packet Radio Service (GPRS).
[029] By way of an example, in some embodiments, the assistance providing
device 102 may receive the first set of information from the server 112 or the input
devices 116 and the second set of information may be captured directly by the
assistance providing device 102. The server 112 may further include a database 114,
which may store information related to a patient, such as, a video data, an audio data,
and an image data associated with the patient. Further, the input devices 116 may
include, but may not be limited to a desktop, a laptop, a notebook, a netbook, a tablet,
a smartphone, a remote server, a mobile phone, or another computing system/device.
In an embodiment, one or more of the input devices 116 may be used to perform initial
configuration of the assistance providing device 102. Additionally, the assistance
providing device 102 may validate user access over one of these input devices 116.

[031] The first subset of the first set of information 202 may be extracted from
sensor data 204 gathered by a plurality of sensors (not shown in FIG. 1) within the
assistance providing device 102, and the second subset of the first set of information
202 may be provided by an authorized person 206. The plurality of sensors may also
be configured to acquire a second set of information 208 upon requirement or
iteratively after every predefined time interval. Examples of the plurality of sensors may
include, but are not limited to a camera, a motion sensor, a proximity sensor, a
microphone, a gyroscope, an accelerometer, a proximity sensor, an Infra-Red (IR)
sensor, a light sensor, an ultrasonic sensor, a pulse sensor, a pulse oximeter, a Radio
Frequency Identification (RFID) sensor, a Near-field Communication (NFC) sensor, or
a temperature sensor. By way of an example, the camera may be used to capture a
video data, and an image data associated with the patient, while the microphone may
be used to capture voice of the patient or that of the people near the patient. By way
of another example, the gyroscope or the accelerometer may be used to determine
whether the patient has had a fall or an accident.

[045] It should be noted that the assistance providing device 102 may be
implemented in programmable hardware devices such as programmable gate arrays,
programmable array logic, programmable logic devices, or the like. Alternatively, the
assistance providing device 102 may be implemented in software for execution by
various types of processors. An identified engine/module of executable code may, for
instance, include one or more physical or logical blocks of computer instructions which
may, for instance, be organized as an object, module, procedure, function, or other
construct. Nevertheless, the executables of an identified engine/module need not be
physically located together but may include disparate instructions stored in different
locations which, when joined logically together, comprise the identified engine/module
and achieve the stated purpose of the identified engine/module. Indeed, an engine or
a module of executable code may be a single instruction, or many instructions, and
may even be distributed over several different code segments, among different
applications, and across several memory devices.

[070] It will be appreciated that, for clarity purposes, the above description has
described embodiments of the invention with reference to different functional units and
processors. However, it will be apparent that any suitable distribution of functionality
between different functional units, processors or domains may be used without
detracting from the invention. For example, functionality illustrated to be performed by
separate processors or controllers may be performed by the same processor or
controller. Hence, references to specific functional units are only to be seen as
references to suitable means for providing the described functionality, rather than
indicative of a strict logical or physical structure or organization.

[072] Furthermore, although individually listed, a plurality of means, elements
or process steps may be implemented by, for example, a single unit or processor.
Additionally, although individual features may be included in different claims, these
may possibly be advantageously combined, and the inclusion in different claims does
not imply that a combination of features is not feasible and/or advantageous. Also, the
inclusion of a feature in one category of claims does not imply a limitation to this
category, but rather the feature may be equally applicable to other claim categories,
as appropriate.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping electronic records of a plurality of information elements;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives and transmits information elements and prompts over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining a discrepancy in information elements) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of prompting a patient to perform a predetermined action in response to identifying a discrepancy between different sets of information corresponding to events associated with the patient.

Furthermore, dependent claims 2-9 and 12-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as dynamically capturing subset of information via a sensor, receiving information from authorized person, receiving video, audio, or image data of activities, actions, non-actions, suggestions, using cameras, sound, proximity, IR, light, ultrasonic, temperature, or pulse sensors, receiving data such as image, event details, object details, time details, relation with a person, reference people in proximity for emergency condition, details of a person, an audio sound, a location, a name of the location, a video, and a phone number, generating dependency tree, updating database by creating new event and new dependency, sending notification to patient, providing sequential steps to patient, sending notification to authorized user, etc., which fail to remedy the deficiencies of the independent claim, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-9 and 11-19 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovanniello, et al. (US 9,251,713 B1) in view of Varaklis, et al. (US 2014/0153794 A1).

With regards to claim 1, Giovanniello teaches a method for providing assistance to patients with communication and memory impairment (see at least column 1, lines 7-45, process for providing assistance and cognitive stimulation to patients with different communication and memory impairment), the method comprising: creating, by a relationship engine, based on a first set of information corresponding to a plurality of events associated with a patient, a database comprising a plurality of information elements structured as a dependency tree, wherein each of the plurality of information elements is associated with at least one event of the plurality of events (see at least figures 15, 16A, column 20, lines 27-46, different tasks [events] are created, each task has different steps [plurality of information elements] which are dependent on each other for completing the task, each of the tasks is uploaded to a new task category in the database server); acquiring, via at least one of a plurality of sensors, a second set of information associated with the patient (see at least figure 16A, column 21, line 58 – column 22, line 10, patient uses check boxes on a touch screen [plurality of sensors] to indicate steps of task are completed [second set of information]); matching the second set of information with each of the plurality of events in the database to identify at least one matching event and with at least one information element associated with the at least one matching event to identify a set of matching information elements (see at least figures 15, 16A, 16B, column 20, lines 27-46, column 22, lines 11-16, system matches saved task steps with patient indicated task steps completed); comparing the second set of information with the set of matching information elements based on a predefined set of rules to identify at least one discrepancy (see at least figure 16B, column 22, lines 11-16, system determines patient has not completed all steps in the task that are required to be completed [discrepancy]); and prompting the patient to perform at least one predetermined action in response to identifying the at least one discrepancy (see at least figure 16B, column 22, lines 11-18, system notifies patient they have not completed all the steps in the task and provides an “ok” button to prompt the patient go back and indicate performance of the remaining steps).

Giovanniello fails to teach …in real-time.  Varaklis teaches …in real-time (see at least paragraph 0112).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Varaklis into the system of Giovanniello with the motivation of determining impairment for a remote patient (Varaklis, paragraph 0006).

Claim 11 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Giovanniello teaches the method of claim 1, wherein creating the database further comprises: dynamically capturing a first subset of the first set of information via at least one of the plurality of sensors (see at least column 4, lines 5-7, 41-42, column 9, lines 46-51, mobile computing device used for input including keyboard or audio input [sensor]; at least figure 14A, column 18, lines 27-56, system helps patient progress [dynamically] through prompts of setting up different tasks and the steps involved in those different tasks [first subset of first set of information]); and receiving a second subset of the first set of information from at least one authorised person associated with the patient (see at least column 18, lines 35-41, pictures associated with tasks are uploaded by family members [authorized person]). 

Claim 12 recites similar limitations and is rejected for the same reasons.

With regards to claim 3, Giovanniello teaches the method of claim 1, wherein each of the first set of information and the second set of information comprises a video data, an audio data, and an image data associated with the patient (see at least column 20, lines 36-37), and wherein the plurality of events comprise at least one of an activity associated with the patient, an un-expected action performed by the patient, sudden change in usual behaviour of the patient, a proactive suggestion by the patient, a voluntary or involuntary action performed by the patient, absence of an action performed by the patient within a predefined time period, or an action performed by a person in vicinity of the patient (see at least figure 16A, activity associated with patient).

Claim 13 recites similar limitations and is rejected for the same reasons.

With regards to claim 4, Giovanniello teaches the method of claim 1, wherein the plurality of sensors comprises at least one of a camera, a sound sensor, a proximity sensor, an Infra-Red (IR) sensor, a light sensor, an ultrasonic sensor, a temperature sensor, and pulse meter (see at column 9, lines 46-51, mobile computing device used for input including audio input [sound sensor]).

Claim 14 recites similar limitations and is rejected for the same reasons.

With regards to claim 5, Giovanniello teaches the method of claim 1, wherein the plurality of information elements in the database comprises at least one of an image of an object, event details, details associated with the object, time details, relation with a person, reference people in proximity for emergency condition, details of a person, an audio sound, a location, a name of the location, a video, and a phone number (see at least column 18, lines 35-41, image of room [object]; at least figure 16A, steps in task [event details, details associated with object]).

Claim 15 recites similar limitations and is rejected for the same reasons.

With regards to claim 6, Giovanniello teaches the method of claim 1, wherein creating the database comprises generating, via the relationship engine, the dependency tree comprising dependency amongst each of the plurality of information elements and with at least one of the plurality of events (see at least figures 15, 16A, column 20, lines 27-46, different tasks [events] are created, each task has different steps [plurality of information elements] which are dependent on each other for completing the task).

Claim 16 recites similar limitations and is rejected for the same reasons.

With regards to claim 7, Giovanniello teaches the method of claim 1, further comprising: determining absence of at least one of a matching event and a matching information element in response to matching the second set of information (see at least column 19, lines 40-65, system determines patient score is below 5 for answering questions about tasks and task steps); updating, by the relationship engine, the database based on the second set of information, wherein updating comprises creating at least one of a new event and new dependency relationships amongst the second set of information and with the new event (see at least column 20, lines 6-10, additional steps [new dependency relationships] are added to update the task [new event]; and validating the updated database by an authorized person, wherein the authorised person has right to modify information in the database (see at least column 20, lines 6-10, family member [authorized person] determines to update program with additional steps).

Claim 17 recites similar limitations and is rejected for the same reasons.

With regards to claim 8, Giovanniello teaches the method of claim 1, wherein prompting the patient to perform at least one predetermined action further comprises: sending a notification to the patient; and providing a plurality of sequential steps to be performed by the patient as the at least one predetermined action (see at least figures 16B, 16C).

Claim 18 recites similar limitations and is rejected for the same reasons.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovanniello, et al. (US 9,251,713 B1) in view of Varaklis, et al. (US 2014/0153794 A1) in further view of Tran (US 2007/0276270 A1).

With regards to claim 9, Giovanniello teaches the method of claim 1, further comprising sending a notification to at least one authorized user in response to identifying the at least one discrepancy (see at least column 21, lines 28-39, controlling user provided with notification whether steps and/or task has been completed, or any inactivity with monitoring device [discrepancy])

Giovanniello fails to teach …wherein sending the notification comprises measuring a plurality of patient attributes comprising respiratory rate, heart rate, blood pressure, body gesture, and galvanic skin response of the patient.  Tran teaches …wherein sending the notification comprises measuring a plurality of patient attributes comprising respiratory rate, heart rate, blood pressure, body gesture, and galvanic skin response of the patient (see at least paragraph 0055, heart rate, blood pressure; at least paragraph 0281, respiratory rate; at least paragraph 0133, body gesture; at least paragraph 0280, galvanic skin response).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the features of Tran into the system of Giovanniello with the motivation of determining health conditions for a patient at their home or office, rather than in a medical office (Tran, paragraph 0023).

Claim 19 recites similar limitations and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hanina, et al. (US 2014/0214448 A1) which discloses a system and method of confirming administration of medication in a clinical trial is provided. The method comprises the steps of receiving information identifying a particular medication prescription regimen in accordance with the clinical trial, determining one or more procedures for administering such prescription regimen and identifying one or more activity sequences associated with such procedures. Activity sequences of actual administration of such prescription regimen are captured and then compared to the identified activity sequences to determine differences therebetween. A notice is provided if differences are determined.

Gettelman, et al. (US 2016/0262660 A1) which discloses an interactive virtual care system may include a user sensory module to acquire multi-modal user data related to user movement. A data analysis module may compare the multimodal user data to predetermined historical user data and/or statistical norm data for users to identify an anomaly in the user movement.

Valero MÁ, Bravo J, Chamizo JM, López-de-Ipiña D. Integration of multisensor hybrid reasoners to support personal autonomy in the smart home. Sensors (Basel). 2014;14(9):17313-17330. Published 2014 Sep 17. doi:10.3390/s140917313 which discloses deployment of the Ambient Intelligence (AmI) paradigm requires designing and integrating user-centered smart environments to assist people in their daily life activities. This research paper details an integration and validation of multiple heterogeneous sensors with hybrid reasoners that support decision making in order to monitor personal and environmental data at a smart home in a private way. The results innovate on knowledge-based platforms, distributed sensors, connected objects, accessibility and authentication methods to promote independent living for elderly people. TALISMAN+, the AmI framework deployed, integrates four subsystems in the smart home: (i) a mobile biomedical telemonitoring platform to provide elderly patients with continuous disease management; (ii) an integration middleware that allows context capture from heterogeneous sensors to program environment's reaction; (iii) a vision system for intelligent monitoring of daily activities in the home; and (iv) an ontologies-based integrated reasoning platform to trigger local actions and manage private information in the smart home. The framework was integrated in two real running environments, the UPM Accessible Digital Home and MetalTIC house, and successfully validated by five experts in home care, elderly people and personal autonomy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626